These proceedings will be dismissed provided that the attorney within ten days pay, without conditions by him, §125 (conceded by him to be due and which he has previously offered to pay), without prejudice to the respective claims of the parties against each other. By this decision the court does not intend any reflection upon the good faith or integrity of the attorney. Hirschberg, Burr, Carr and Woodward, JJ., concurred; Thomas, J., is of opinion that the §125 should be paid unconditionally, without prejudice as to the balance; that the matter should not be determined in this proceeding, which should be dismissed.